Exhibit 10.7.1

EXECUTION VERSION

FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of December 27, 2011
(this “Amendment”), by and between Barclays Bank PLC, a public limited company
organized under the laws of England and Wales (including any successor thereto,
“Purchaser”) and RAIT CMBS Conduit II, LLC, a limited liability company
organized under the laws of the State of Delaware (“Seller”). Capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Repurchase Agreement (as defined below and as amended hereby).

RECITALS

WHEREAS, Seller and Purchaser are parties to that certain Master Repurchase
Agreement, dated as of November 23, 2011 (the “Repurchase Agreement”), and other
Transaction Documents; and

WHEREAS, Seller and Purchaser desire to make certain modifications to the
Repurchase Agreement.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

AMENDMENT TO REPURCHASE AGREEMENT

The first sentence set forth in Article 3(m)(i) of the Repurchase Agreement is
hereby deleted in its entirety and replaced with the following:

“(m) (i) Upon written request of Seller, provided that all of the extension
conditions listed in clause (ii) below (collectively, the “Termination Date
Extension Conditions”) shall have been satisfied, Purchaser may, at its sole
discretion, extend the Termination Date, for a period not to exceed three
hundred sixty-four (364) additional days (an “Extension Period”) by giving
notice to Seller of such extension and of the new Termination Date.”

ARTICLE 2

REPRESENTATIONS

Each of Seller and Purchaser represents and warrants (as to itself) to the
other, as of the date of this Amendment, as follows:

(a) all representations and warranties made by it in the Repurchase Agreement
are true and correct;

(b) it is duly authorized to execute and deliver this Amendment and has taken
all necessary action to authorize such execution, delivery and performance;



--------------------------------------------------------------------------------

(c) the person signing this Amendment on its behalf is duly authorized to do so
on its behalf;

(d) the execution, delivery and performance of this Amendment will not violate
any Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected; and

(e) this Amendment has been duly executed and delivered by it.

ARTICLE 3

GOVERNING LAW

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ARTICLE 4

MISCELLANEOUS

(a) Except as expressly amended or modified hereby, the Repurchase Agreement and
the other Transaction Documents shall each be and shall remain in full force and
effect in accordance with their terms.

(b) The Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.

(c) The headings in this Amendment are for convenience of reference only and
shall not affect the interpretation or construction of this Amendment.

(d) This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Repurchase Agreement.

(e) This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.

(f) This Amendment is a Transaction Document executed pursuant to the Repurchase
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions of the Repurchase Agreement.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

PURCHASER: BARCLAYS BANK PLC, a public limited company organized under the laws
of England and Wales By:   /s/ Larry J. Kravetz  

 

  Name:   LARRY J. KRAVETZ   Title:   MANAGING DIRECTOR

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Master Repurchase Agreement]



--------------------------------------------------------------------------------

SELLER: RAIT CMBS CONDUIT II, LLC, a Delaware limited liability company By:  
RAIT FUNDING, LLC, a Delaware limited liability company, its sole member and
manager   By:   TABERNA REALTY FINANCE TRUST, a Maryland real estate investment
trust, its sole member     By:   /s/ James J. Sebra      

 

      Name:   JAMES J. SEBRA       Title:   SVP & CAO

 

[Signature Page to First Amendment to Master Repurchase Agreement]